DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species and subspecies: 
SPECIES:
Species A –
Figs. 1-1A, 2, 8, 13, and 14
No electrodes
Species B –
Figs. 3, 3A-C, 8A, and 15A
Two electrically conductive elements or electrodes (29 and 30) connected to wires (31 and 32)
Species C –
Figs. 4, 4A-C, and 7
Only one electrode (30) connected to one wire (31)
Note: includes varying electrode shapes shown in Figs. 4A-C
Species D –
Figs. 5, 10, and 11
Stent (60) acting as an electrode connected to a wire (31)
Species E –
Fig. 6
Two inflatable balloons (14 and 42), each with an electrode (50 and 51) located on the outer surface
Species F –
Fig. 9
Three electrodes (29, 62, and 30) with one electrode (62) having an opposite charge compared to the other two
Species G –
Fig. 15B
One electrode (30) on the outer surface of the balloon
SUB-SPECIES:
Sub-species I –
Figs. 1-1A, 3, 3A-C, and 10
Guidewire body (15) is located on the exterior of the elongated body (13)
Sub-species II –
Fig. 2
Proximal end (23) of guidewire body (15) is connected to the interior of the elongated body (13) of the catheter body (10)
Sub-species III –
Fig. 5
Guidewire body (15) has a side branch passageway (36) through the balloon (14)
Sub-species IV –
Figs. 8 and 8A
Guidewire passageway (22) between openings (23 and 24) runs from the extreme distal end to the extreme proximal end of the device
Sub-species V –
Fig. 13
Guidewire exit port (70) is located distal to the inflatable balloon (14)
Sub-species VI –
Fig. 14
Distal end of the balloon (14) allows the guidewire (72) to pass through, the guidewire body (15) is used only as a bypass passageway 
For election purposes, please elect one species and one sub-species. For example, an election could be Species F and Sub-species III.
The species and subspecies are independent or distinct from each other because the claims to the different species and sub-species recite the mutually exclusive characteristics of such species. For example, Species B requires two electrodes located on the bypass passageway while Species G requires an electrode on the outer surface of the balloon. With respect to the sub-species, Sub-species III requires that the guidewire body have a side branch passageway extending through the balloon, whereas Sub-species VI only uses the guidewire body as a bypass passageway, with the guidewire itself passing through the distal end of the balloon. In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 25 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, searching for the various electrode configurations and guidewire body structures would require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771